Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 4/19/2021 have been considered.  Claims 2, 5-10, 15-17 have been cancelled and claims 21-29 have been newly added by applicant.  Claims 1, 3-4, 11-14, 18-29 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 11, paragraph 1 - page 12, last paragraph of the Remarks, filed 4/19/2021, with respect to the claims 1, 3-4, 11-14, 18-29 have been fully considered and are persuasive in light of the amended base claims 1, 11, and 20, and cancelled claims 2, 5-10, 15-17 filed by applicant on 4/19/2021.  As such, the 35 U.S.C. 102(a)(2) rejection of claims 1-4, 9-14, 18-20 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present application relates to a method, comprising:

identifying, by the first CCF instance, a buffer overload condition at least one of the first CCF instance or the first destination NF instance: and
performing, by the first CCF instance, overload protection by offloading the CP traffic from the first CCF instance to a second CCF instance, and/or from the first destination NF instance to a second destination NF instance based on the identified buffer overload condition” in combination with other recited elements in claim 1.

The present application also relates to a network device, comprising:
“identify a type of service associated with the CP traffic,
determine a latency tolerance associated with the identified type of service,
perform at least one of load balancing, network selection or overload protection, when switching the CP traffic from a source to a destination, based on the determined CP traffic loads and/or the determined availability of CP resources,
wherein performing the network selection is further based on the determined latency tolerance” in combination with other recited elements in claim 11.


“identify, in response to receiving the CP traffic, a type of service associated with the CP traffic;
determine a latency tolerance associated with the identified type of service;
perform at least one of load balancing, network selection, or overload protection, when switching the CP traffic from a source to a destination, based on the determined CP traffic loads and/or the determined availability of CP resources,
wherein performing the network selection is further based on the determined latency tolerance” in combination with other recited elements in claim 20.

The closest prior art, Dowlatkhah et al. (US Publication 2018/0139129 A1), teaches a SDN controller for controlling control plane traffic by monitoring a level of network traffic being processed by the MGW elements and CGW elements.  The SDN controller further teaches performing dynamic load balancing and selecting routes by routing additional network traffic to underused elements and instantiating additional elements into the network to increase capacity based on the determined level of control plane traffic. 

However, Dowlatkhah and Gage, when either taken individually or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471